         Case 1:20-cv-01986-ELR Document 148 Filed 09/21/20 Page 1 of 2
               Case: 20-13360 Date Filed: 09/21/2020 Page: 1 of 2


                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT

                                  _________________________

                                        No. 20-13360-D
                                  _________________________

THE NEW GEORGIA PROJECT,
REAGAN JENNINGS,
CANDACE WOODALL,
BEVERLY PYNE,

                                                                    Plaintiffs - Appellees,

                                               versus

BRAD RAFFENSPERGER,
in his official capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election Board,
REBECCA N. SULLIVAN,
DAVID J. WORLEY,
MATTHEW MASHBURN,
AHN LE,
in their official capacities as Members of the
Georgia State Election Board,


                                                                         Defendants - Appellants,


MARY CAROLE COONEY, et al.,


                                                                                      Defendants.

                                 __________________________

                                 On Appeal from the United States
                        District Court for the Northern District of Georgia
                                 __________________________
        Case 1:20-cv-01986-ELR Document 148 Filed 09/21/20 Page 2 of 2
              Case: 20-13360 Date Filed: 09/21/2020 Page: 2 of 2


ORDER:

       Appellants’ “Motion to Expedite Briefing Schedule” is GRANTED, IN PART, in that the

Court adopts the following expedited schedule.

       Appellees must file a response to Appellants’ “Motion to Stay Injunction Pending Appeal”

by Thursday, September 24, 2020.

       Appellants may file a reply in support of their motion by Monday, September 28, 2020.



                                                                            DAVID J. SMITH
                                                            Clerk of the United States Court of
                                                              Appeals for the Eleventh Circuit

                                            ENTERED FOR THE COURT – BY DIRECTION
